NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                       United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604


                                     Submitted June 17, 2022*
                                      Decided June 24, 2022

                                               Before

                                FRANK H. EASTERBROOK, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

 No. 22-1428
                                                                   Appeal from the United
 MARY CORNER,                                                      States District Court for the
      Plaintiff-Appellant,                                         Northern District of Illinois,
                                                                   Eastern Division.
                 v.

 MARTIN J. WALSH, Secretary of Labor,                              No. 21 CV 2867
      Defendant-Appellee.
                                                                   Manish S. Shah, Judge.
                                             ORDER

       Mary Corner believes that the officers of her local union, a chapter of the Ameri-
can Postal Workers Union, should not hold their positions. Year after year, she de-
mands that the Secretary of Labor file suit to oust these officers. Year after year, the Sec-
retary declines. Year after year, Corner files suit asking the judiciary to compel the Sec-
retary to sue. Year after year, she loses.




   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 22-1428                                                                          Page 2


        Corner’s complaint about the 2020 election contends that all of the local chapter’s
officers are ineligible because none is a member of the union in good standing, a requi-
site for election. 29 U.S.C. §481(e). They aren’t members in good standing, Corner con-
tends, because they have not paid their dues. She attached to her administrative com-
plaint one document (an LM-2 form) that in her view does not reflect payment. The Sec-
retary concluded, however, that all four have paid—three by deductions from their sal-
aries as officers of the local chapter and the fourth by dues checkoff from his salary with
the Postal Service until his retirement, after which the local chapter deducted dues from
his salary as an officer. In reaching these conclusions the Secretary relied on the Local’s
dues records, the Postal Service’s payroll statements and dues-checkoff statements, and
the national union’s per-capita-tax statements.

       A federal court may compel the Secretary to file suit against a union only if the
Secretary’s statement of reasons is arbitrary and capricious; the judiciary cannot take ev-
idence and look behind the statement. See Dunlop v. Bachowski, 421 U.S. 560, 572–73
(1975). The district court granted judgment to the Secretary, observing that his explana-
tion for not suing appears to be well researched and reasoned. 2022 U.S. Dist. LEXIS
29545 (N.D. Ill. Feb. 18, 2022). (Actually the Secretary issued more than one statement of
reasons, but we use the singular for ease of exposition.) Corner then appealed.

        Corner’s appellate brief does not contend that the Secretary’s statement is defec-
tive. Instead she accuses the Department of Labor’s lawyers of having committed a fel-
ony, 18 U.S.C. §1001, by mentioning it at all. She wants the judiciary to ignore the state-
ment and look only to the form that she submitted. She now contends that, because she
has ignored the Secretary’s statement, the Department of Labor’s lawyers must do so
too and committed a crime by bringing it to the district judge’s attention.

       As we mentioned at the outset, Corner is a frequent litigant about union-election
matters. She has been told repeatedly, by district judges and this court, that the
Bachowski standard limits judicial review. She cannot opt out of Bachowski by ignoring
the Secretary’s statement of reasons. In litigation under the Administrative Procedure
Act, 5 U.S.C. §706(2)(A), courts review the administrative record. Bachowski holds that
the administrative record in a contest to a union election is the Secretary’s statement of
reasons. An agency does not violate the APA, let alone a criminal statute, by lodging the
administrative record in the district court. Because the statement is the administrative
record, it does not matter whether the Department’s decision to provide the district
court with a copy of the Secretary’s statement converted its motion to one for summary
judgment. Whether this case is evaluated under Fed. R. Civ. P. 12(b)(6), Rule 12(c), or
Rule 56, the record is the same: the Secretary’s statement. There will be no discovery, no
testimony, and no judicial findings of fact or credibility assessments.
No. 22-1428                                                                         Page 3


        Corner ignores the district judge’s analysis just as she ignores the Secretary’s
statement of reasons. We have twice told her that baseless attacks on elections must
cease. See Porch-Clark and Corner v. Engelhart, No. 13-2022 (7th Cir. Dec. 10, 2013) (non-
precedential disposition); Corner v. Acosta, No. 18-3655 (7th Cir. June 3, 2019) (nonprece-
dential disposition). Our warnings—which mirror warnings she has received from dis-
trict judges—do not appear to have affected her behavior; the current appeal is even
weaker than its predecessors. We therefore order Corner to show cause within 14 days
why she should not be subject to financial or other penalties for this frivolous appeal.
See Fed. R. App. P. 38.

        The judgment of the district court is affirmed and an order to show cause is is-
sued.